Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14               Desc: Main
                          Document Page 1 of 12



                 IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE DISTRICT OF PUERTO RICO


IN THE MATTER OF
                                                         CASE NO. 18‐02044 (EAG)
 ENRIQUE RODRIGUEZ NARVAEZ
 MYRNA I. RIVERA ORTIZ
                                                         CHAPTER 11
 DEBTORS


                             PLAN OF REORGANIZATION

                                         ARTICLE I
                                        DEFINITIONS

        For the purposes of this Plan of Reorganization, the following terms shall have the

 respective meanings set forth.

        1. “Administrative Creditor” shall mean a person entitled to payment of an
           Administrative Expense Claim.

        2. “Administrative Expense Claim” shall mean any claim constituting a cost or
           expense of administration of the Chapter 11 proceeding allowed under 11 USC
           section 503(b) and 507 (a)(1).

        3. “Allowed Claim” shall mean any Claim, proof of which was properly filed on or
           before the Bar Date set by the Bankruptcy Court, namely December 21, 2015, or
           if no proof of claim has been filed, which has been or hereafter is listed as
           liquidated in amount and not in disputed, contingent or unliquidated in the
           Debtors’ schedules of assets and liabilities filed with the Bankruptcy Court (as
           they may be amended or supplemented from time to time according to the
           Bankruptcy Rules) and, in either case, a Claim to which no objection to the
           allowance thereof has been interposed within the applicable period of limitation
           (if any) fixed by the Bankruptcy Court, or about which any objection has been
           determined by a Final Order. Unless otherwise provided for in the Plan,
           “Allowed Claim” shall not include interest, costs, fees, expenses or other charges
           on the principal amount of such Claim from and after the Petition Date.

        4. “Allowed Secured Claim” shall mean any Allowed Claim which is a secured claim
           and shall include in the amount thereof, unless otherwise stated in the Plan, all
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                Desc: Main
                          Document Page 2 of 12



          interest accrued on or after the Petition Date, fees, costs, and charges as may be
          allowed.

       5. “Bankruptcy Code” or “Code” shall mean the provisions of Title 11 of the United
          States Code, 11 USC section 1101 et seq, as amended from time to time.

       6. “Bankruptcy Court” shall mean the United States Bankruptcy Court for the
          District of Puerto Rico, having jurisdiction over this Chapter 11 proceeding, or
          such other court as may be exercising jurisdiction over this Chapter 11
          proceeding.

       7. “Bankruptcy Rules” or “Rules” shall mean the Federal Rules of Bankruptcy
          Procedures, as amended from time to time.

       8. “Bar Date” shall mean the deadline of August 23, 2018, after which any proof of
          claim filed will not have any effect on this Plan and will not entitle its holder to
          participate with other claims under this Plan. The government Bar Date is
          October 15, 2018.

       9. “Claim” shall mean any right to payment whether or not such right is reduced to
          judgment, liquidated, unliquidated, fixed, contingent, matured, unmatured,
          disputed, undisputed, legal, equitable, secured or unsecured; or any right to an
          equitable remedy for breach of performance if such breach gives right to a right
          of payment, whether or not such right to an equitable remedy is reduced to
          judgment, fixed, contingent, matured, unmatured, disputed, undisputed, secured,
          or unsecured.

       10. “Class” shall mean a category of holders of claims or interests that is
           substantially similar to other claims or interests in such class.

       11. “Confirmation Date” shall mean the date the order of confirmation in this
           Chapter 11 proceeding made according to the provisions of 11 USC section 1129
           becomes a Final Order.

       12. “Consummation Date” shall mean the Date by which all of the conditions
           precedent to the consummation set forth in this Plan shall have been met or
           waived.

       13. “Cramdown” shall mean the confirmation of the Plan under the provisions of 11
           USC section 1129 (b).

       14. “Creditor” shall mean any person who has a claim against the debtor which arose
           on or before the Petition Date or a claim of any kind specified in 11 USC sections
           502(g), 503(h) or 502 (I).
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                 Desc: Main
                          Document Page 3 of 12



       15. “Creditors Committee” shall mean the elected committee that represents the
           creditors in this proceeding pursuant to 11 USC section 705. No creditors
           committee has been appointed in this case.

       16. “Debtor” shall mean Enrique Rodriguez Narvaez and Myrna Iris Rivera Ortiz.

       17. “Disclosure Statement” shall mean the Disclosure Statement filed by the debtors
           with the Bankruptcy Court in this Chapter 11 proceeding and dated October 6,
           2016, pursuant to 11 USC section 1125, approved by the Bankruptcy Court and
           distributed to all Creditors and parties in interest, according to the provisions of
           the Code and Rules.

       18. “Effective Date of the Plan” shall mean thirty (30) days after the order of
           confirmation of the plan becomes a final order and unappelable, and shall be the
           date on which there shall be made all initial cash payments required by the Plan.

       19. “Estate” shall mean the Property owned by the debtors that comprises the
           Chapter 11 of the estate of the debtors in the above captioned Chapter 11
           Proceeding.

       20. “Final Order” shall mean an Order of the Bankruptcy Court (or other court of
           appropriate jurisdiction) which shall not have been reversed, stayed, modified
           or amended and that the time to appeal from or to seek review or rehearing of
           such order have expired, and about which, no appeal or petition for review or
           rehearing or certiorari proceeding is pending as a result of which such Order
           shall become final according to Rule 8002 of the Rules of Bankruptcy Procedure,
           as such Rules may be amended from time to time.

       21. “Lien” shall mean a mortgage, pledge, judgment, lien, security interest, charging
           order, or other charge or encumbrance on property as is effective under
           applicable law as of the Petition date.

       22. “Liquidation” shall mean the compliance liquidation of the Property of Debtors’
           Estate, by a duly appointed trustee, according to the provisions of Chapter 7 of
           the Bankruptcy Code.

       23. “Liquidation Analysis” shall mean the comparison of the current assets and
           liabilities of the Debtors in order to determine the liquidation value of the
           debtors’ property.

       24. “Liquidation Value” shall mean the value that any item of the debtors’ property
           could be expected to bring during a liquidation.

       25. “Order of Confirmation” shall mean the Order of the Bankruptcy Court
           confirming this Plan according to the provisions of Chapter 11 of the Bankruptcy
           Code.
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                 Desc: Main
                          Document Page 4 of 12



       26. “Person” shall mean any individual, corporation, partnership, association, joint
           stock company, trust, unincorporated organization, government or any political
           subdivision thereof, or other entity.

       27. “Petition Date” shall mean April 16, 2018 the date on which debtor filed its
           voluntary petition and commenced the instant Chapter 11 proceeding.

       28. “Priority Claim” shall mean any allowed claim other than an Administrative
           Expense Claim or Priority Tax Claim, to the extent entitled to priority in payment
           under 11 USC section 507(a).

       29. “Priority Creditor” shall mean any Creditor that is the holder of a Priority Claim.

       30. “Priority Tax Claim” shall mean any allowed claim of any person who is entitled
           to a priority in payment under 11 USC section 507(a)(8).

       31. “Priority Claim” shall mean any allowed claim of any person who is entitled to a
           priority in payment under section 507.

       32. “Property” shall mean the property of the Estate which shall be administered by
           the debtors.

       33. “Pro Rata” shall mean in the same proportion that a claim or interest in a given
           class bears to the aggregate amount of all claims (including disputed claims
           allowed or disallowed or the aggregate number of all interests in such class.

       34. “Secured Claim” shall mean a claim the holder of which is vested with a
           perfected, non voidable lien on property in which the debtor has an interest,
           which lien is valid, perfected and enforceable under applicable law and not
           subject to avoidance under the Bankruptcy Code or other applicable non
           bankruptcy law, and is duly established in this case, to the extent of the value of
           such holder’s interest in the debtors’ interest in such Property, as determined
           according to 11 USC section 506.

       35. “Substantial Consummation” of this Plan shall mean any of the events provided
           for on 11 USC section 1101(2).

       36. “Trustee” shall mean the Debtor‐in‐Possession.

       37. “Unsecured Creditor” shall mean a creditor that is a holder of an allowed general
           unsecured claim.

       38. “Voluntary Petition” shall mean the Voluntary Petition for Relief filed by the
           debtor on the Petition Date.
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                    Desc: Main
                          Document Page 5 of 12



                                          ARTICLE II
                        DESIGNATION OF CLASSES OF CLAIMS AND INTERESTS
                                  AND TREATMENT OF CLASSES

    A. DESIGNATION OF CLAIMS

               The plan divides the creditors into nine (9) classes. The classes of creditors
       are as follow:

              CLASS 1 ADMINISTRATIVE EXPENSES

               CLASS 1– Administrative expenses. These are claims under section 507 (a)
       (2) of the Bankruptcy Code, accrued pursuant to Section 503 (b) and court cost as
       defined in the Bankruptcy Code for which application for or allowance or a claim if
       filed prior to the effective date, as the same are allowed, approved and ordered paid
       by the Court. It is estimated that claims on this claims will be approximately
       $10,000.00. These will be paid as they become due.

              This class is not impaired.

              CLASS 2 CLAIMS ENTITLED TO PRIRITY UNDER SECTION 507 (a) (8)

        CLASS 2 ‐ Claims entitled to Priority Under Section 507 (a) (8) of the Bankruptcy
 code as the same are allowed approved and ordered paid by the Court. Department of
 Treasury has filed a claim in the total amount of $ 116,046.37, of which $ 96,488.77 is
 priority. This claim will be objected to since the same is based upon non payment of IVU
 tax, and debtors are not required to file IVU tax returns, nor to pay IVU.

              This class is not impaired.

              CLASS 3 - SECURED CREDITOR Nationstar Mortgage LLC

               CLASS 3- Nationstar Mortgage LLC is a secured creditor in the total amount of
       $47,860.92. This amount is in consideration of a mortgage note that encumbers debtors'
       real property located at Orlando, Florida. Payments to this secured creditor are up to date.

              Debtors will continue making direct payments to this secured creditor.

              This class is not impaired.

                  CLASS 4 SECURED CREDITOR SUCESION ENRIQUE SANCHEZ RECIO

                      Class 4 Sucesion Enrique Sanchez Recio has filed claim number 9 for
                      the total amount of $1,728,629.00 This amount is in consideration of a
                      mortgage note that encumbers a real property located at Bo
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                 Desc: Main
                          Document Page 6 of 12



                     Algarrobo in Guayama, Puerto Rico. An Option to sell this property
                     has already been signed.

                            This class will be paid in full upon sale of the property.

                            This class is impaired.

                     CLASS 5 SECURED CREDITOR LOPEZ ENTERPRISES

                     Secured creditor Lopez Enterprises has filed claim number 8 for the
                     total amount of $ $1,114,795.08. This amount is in consideration of an
                     attachment that was filed over a real property located at Bo. Machete
                     in Guayama, Puerto Rico.

                            This creditor will be paid in full upon sale of the property.

                            This class is impaired.


                     CLASS 6‐SECURED CREDITOR CRIM

                     Secured creditor CRIM has filed a claim in the amount of $115,225.06
                     of which $85,331.58 is secured. This creditor will be paid in full upon
                     sale of the properties. The unsecured portion of the claim will be paid
                     in full.

                     This class is not impaired.

       CLASS 7 ‐ SECURED CREDITOR BANCO POPULAR DE PUERTO RICO

              Creditor Banco Popular was scheduled in the total amount of $1,113,000.00.
       This claim is in consideration of a loan issued to a corporation Consorcio Agua.
       Debtors are co‐debtors to this loan. Debtors will surrender BPPR the shares in the
       corporation in full consideration of his liability in this claim.

              This class is impaired.

       CLASS 8 ‐ WESTGATE RESORTS

              Creditor Westgate Resorts was scheduled in the amount of $2,972.02. Thos
       claim is inconsideration of arrears in the maintenance fee. Debtor will cure all pre‐
       petition maintenance fees and will continue making direct payments to this creditor.

              This claim is impaired.

       CLASS 9– GENERAL UNSECURED CREDITORS
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                    Desc: Main
                          Document Page 7 of 12



                  Class 9 General Unsecured Creditors

        This Class is composed of unsecured claims as finally allowed by this Honorable
 Court. It is estimated that claims in this class will be an amount close to $1,794,509.16.
  This Class will be paid one hundred percent (100%) plus 4.25% interest of their claims as
 soon as the properties are sold.

       This class is impaired.

    B. TREATMENT FOR CLASSES OF CLAIMS AND INTEREST

                      CLASS 1 ADMINISTRATIVE EXPENSES

               CLASS 1– Administrative expenses. These are claims under section 507 (a)
       (2) of the Bankruptcy Code, accrued pursuant to Section 503 (b) and court cost as
       defined in the Bankruptcy Code for which application for or allowance or a claim if
       filed prior to the effective date, as the same are allowed, approved and ordered paid
       by the Court. It is estimated that claims on this claims will be approximately
       $10,000.00. These will be paid as they become due.

              This class is not impaired.

              CLASS 2 CLAIMS ENTITLED TO PRIRITY UNDER SECTION 507 (a) (8)

        CLASS 2 ‐ Claims entitled to Priority Under Section 507 (a) (8) of the Bankruptcy
 code as the same are allowed approved and ordered paid by the Court. Department of
 Treasury has filed a claim in the total amount of $ 116,046.37, of which $ 96,488.77 is
 priority. This claim will be objected to since the same is based upon non payment of IVU
 tax, and debtors are not required to file IVU tax returns, nor to pay IVU.

              This class is not impaired.

              CLASS 3 - SECURED CREDITOR Nationstar Mortgage LLC

               CLASS 3- Nationstar Mortgage LLC is a secured creditor in the total amount of
       $47,860.92, This amount is in consideration of a mortgage note that encumbers debtors'
       real property located at Orlando, Florida. Payments to this secured creditor are up to date.
               Debtors will continue making direct payments to this secured creditor.

              This class is not impaired.

                  CLASS 4 SECURED CREDITOR SUCESION ENRIQUE SANCHEZ RECIO

                      Class 4 Sucesion Enrique Sanchez Recio has filed claim number 9 for
                      the total amount of $1,728,629.00 This amount is in consideration of a
                      mortgage note that encumbers a real property located at Bo
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                 Desc: Main
                          Document Page 8 of 12



                     Algarrobo in Guayama, Puerto Rico. An Option to sell this property
                     has already been signed.

                            This class will be paid in full upon sale of the property.

                            This class is impaired.

                     CLASS 5 SECURED CREDITOR LOPEZ ENTERPRISES

                     Secured creditor Lopez Enterprises has filed claim number 8 for the
                     total amount of $ $1,114,795.08. This amount is in consideration of an
                     attachment that was filed over a real property located at Bo. Machete
                     in Guayama, Puerto Rico.

                            This creditor will be paid in full upon sale of the property.

                            This class is impaired.

                     CLASS 6‐SECURED CREDITOR CRIM

                     Secured creditor CRIM has filed a claim in the amount of $115,225.06
                     of which $85,331.58 is secured. This creditor will be paid in full upon
                     sale of the properties. The unsecured portion of the claim will be paid
                     in full.

                     This class is not impaired.

       CLASS 7 ‐ SECURED CREDITOR BANCO POPULAR DE PUERTO RICO

              Creditor Banco Popular was scheduled in the total amount of $1,113,000.00.
       This claim is in consideration of a loan issued to a corporation Consorcio Agua.
       Debtors are co‐debtors to this loan. Debtors will surrender BPPR the shares in the
       corporation in full consideration of his liability in this claim

              This class is impaired.

       CLASS 8 ‐ WESTGATE RESORTS

              Creditor Westgate Resorts was scheduled in the amount of $2,972.02. Thos
       claim is inconsideration of arrears in the maintenance fee. Debtor will cure all pre‐
       petition maintenance fees and will continue making direct payments to this creditor.

              This claim is impaired.
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                Desc: Main
                          Document Page 9 of 12



       CLASS 9– GENERAL UNSECURED CREDITORS

                    Class 9 General Unsecured Creditors
        This Class is composed of unsecured claims as finally allowed by this Honorable
 Court. It is estimated that claims in this class will be an amount close to $1,794,509.16.
  This Class will be paid one hundred percent (100%) plus 4.25% interest of their claims as
 soon as the properties are sold.

       This class is impaired.
                                           ARTICLE IV

                        PAYMENTS PROVISIONS UNDER THE PLAN
                    (IMPAIRMENT OF EXISTING CLAIMS AND INTERESTS)

        As provided by 11 USC 1124, a class of claims or interests is impaired under a plan
 unless, with respect to each claim or interest of such class, the plan:

              (1)     Leaves unaltered the legal, equitable, and contractual rights to which
                      such claim or interest entitles the holder of such claim or interest; or

              (2)     Notwithstanding any contractual provision or applicable law that
                      entitles the holder of such claim or interest to demand or receive
                      accelerated payment of such claim or interest after the occurrence of
                      such default

                      (A)    Cures any such default that occurred before or after the
                             commencement of the case under this title, other than a default
                             specified in section 365(b)(2) of this title

                      (B)    Reinstate any maturity of such claim or interest as such
                             maturity existed before such default

                      (C)    Compensates the holder of such claim or interest for any
                             damages incurred as a result of any reasonable reliance by
                             such holder on such contractual provision or such applicable
                             law; and

                      (D)    Does not otherwise alter the legal, equitable or contractual
                             right to which such claim or interest entitles the holder of such
                             claim or interest.
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                Desc: Main
                          Document Page 10 of 12



                                   ARTICLE V
            VOTING ON THE PLAN AND COMPLIANCE WITH 11 USDC SEC. 1129

        Unimpaired Claims: Claims in class 1,2 and 3 are deemed unimpaired by this Plan
 in accordance with section 1124 of the Bankruptcy Code. By virtue of such status, such
 classes either are deemed to have accepted the plan in accordance with section 1126(f) of
 the Bankruptcy Code or are not otherwise required to have their votes to accept or reject
 the Plan solicited.

        Impaired Voting Claims:      For voting purposes, claims in Class 4, 5, 6, 7, 8 and 9
 are impaired and debtors will solicit the votes of such class with respect to the acceptance
 or rejection of the Plan pursuant to the Provisions of 11 USC section 1126.

                                        ARTICLE VI
                                   DISCHARGE OF CLAIMS

         Except as otherwise provided for in this Plan or in the Order of Confirmation, the
 rights granted by the Plan and the payments and distributions to be made, shall be in
 complete exchange for, and in full satisfaction, discharge and release of, all existing debts
 and claims of any kind, nature or description whatsoever against the debtors. On the
 Consummation Date, all existing claims shall be deemed to be exchanged, satisfied and
 discharged and released in full; and all holders of claims shall be deemed to be exchanged,
 satisfied, discharged and released in full; and all holders of claims shall be precluded from
 asserting any other or future claim based upon any act or omission, transaction or other
 activity of any kind or nature that occurred prior to the Consummation Date, whether or
 not such holder filed a proof of claim. However, a discharge order will not be entered until
 all payments under the plan have been made in accordance with 11 USC sec. 1141 (d)(5).

        The order of confirmation of this Plan shall constitute an injunction against the
 pursuit of any claim or equity interest, whether or not a proof of claim or proof of interest
 based on any such debt, liability, or interest is filed or deemed filed under 11 USC section
 501, such claim is allowed under 11 USC section 502 or the holder of such claim has
 accepted this Plan in the manner set forth herein.

                                       ARTICLE VII
                                  OBJECTIONS TO CLAIMS

     The debtors, at their option or upon order of the Bankruptcy Code, if requested, may file
 an objection to any claim as to its validity or amount within 30 days before the
 confirmation date and may substitute for the Debtor as the objecting party to any pending
 claim objections. Objections not filed by the date of confirmation shall be deemed waived.
 If an objection is made, payment to such claimants will be made only after the entry of a
 final order by the Court allowing such claim and in accordance with the provisions of the
 Plan governing such class to which such claims belong.
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                  Desc: Main
                          Document Page 11 of 12



     The claim of any creditor whose claim has been scheduled as disputed but who has not
 filed a proof of claim shall be disallowed by confirmation of the Plan, unless written
 objection to the disallowance is filed prior to the confirmation hearing.

                                        ARTICLE VIII
                                   EXECUTORY CONTRACTS

        Debtor assumes all unexpired leases and executory contracts to which they are a
 party and which have not been expressly rejected pursuant to 11 USC section 365 (a).

                                       ARTICLE IX
                             MEANS OF EXECUTION OF THE PLAN

        Upon confirmation of the plan, the Debtor shall have sufficient funds to make
 payments then due under this Plan. The funds will be obtained from the sale of properties
 and collection on account receivables.
        On the Confirmation Date of the Plan, the estate assets shall be and become the
 general responsibility of the reorganized debtor (“Reorganized debtor”), which shall
 thereafter have the responsibility for the management and control and administration
 thereof.
                                        ARTICLE X
                    PROVISIONS FOR THE MODIFICATION OF THE PLAN

        The debtor may propose amendments or modifications of this Plan at any time prior
 to its confirmation pursuant to 11 USC 1127. After confirmation of the Plan, the
 Reorganized Debtor may, with the approval of the Court and as long as it does not
 adversely affect the interests of the creditors, remedy any defect or omission, in such
 manner as may be necessary to carry out the purposes and effects of the same.

                                         ARTICLE XI
                                    CLOSING OF THE CASE

         At such time at which all payments under the plan have been made, this case shall
 be closed. In order for the case to be closed, Debtor shall file an application for final decree
 showing that the case has been fully administered and the Plan has been completed in
 accordance with the provisions of 11 USC sec. 1141 (d)(5). A discharge will not be granted
 until all payments under the plan have been made in accordance with 11 USC sec. 1141
 (d)(5). The Court may conduct a hearing upon application thereof and after notice to all
 creditors and parties in interest. Thereafter, an order approving the Debtors’ report and
 closing the case shall be entered.
                                             ARTICLE XII
                                 RETENTION OF JURISDICTION

 The Bankruptcy Court shall retain jurisdiction over this case as is conferred upon it by law,
 rule or statute, or by this Plan, to enable the Debtors to consummate any and all
Case:18-02044-EAG11 Doc#:34 Filed:10/26/18 Entered:10/26/18 15:19:14                  Desc: Main
                          Document Page 12 of 12



 proceedings which they may bring before or after entry of the order of confirmation, in
 order to carry out the provisions of this Plan.



 /s/Enrique Rodriguez Narvaez                       /s/Myrna I. Rivera Ortiz
 ENRIQUE RODRIGUEZ NARVAEZ                          MYRNA IRIS RIVERA ORTIZ

                                      CERTIFICATE OF SERVICE


         I HEREBY CERTIFY that the foregoing document has been filed using the CM/ECF
 electronic filing system which will give notice to all CM/ECF participants; and hand delivered
 to the United States Trustee and by First Class Mail to all creditors and parties in interest as
 per the master address list.


        Respectfully submitted, in San Juan, Puerto Rico, this 26 of October 2018.

                                WANDA I. LUNA MARTINEZ
                                 PMB 389 PO BOX 194000
                                SAN JUAN, PR 00919‐4000
                         TEL. (787) 998‐2356 FAX (787)200‐8837
                                   quiebra@gmail.com

                                 /s/ Wanda I. Luna Martinez
                                 WANDA I. LUNA MARTINEZ
                                      USDC‐PR 206307
